DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 11-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (US 2015/0236634; “Han”).
Regarding claim 1, Han teaches an electrical power conversion system (See figures 7 and 19) suited for driving an electric motor (108), the electrical power conversion system comprising:
a plurality of inverters (400a, 400b) including first (400a) and second inverters (400b), wherein each of the first and second inverters includes respective first and second direct current (DC) input terminals (403, 405), and wherein each of the first and second inverters also includes a respective plurality of AC output ports (408-412) by which the first and second inverters can respectively be coupled at least indirectly to first and second motor winding sets (604-608), respectively,

a controller (1900) coupled to the first and second inverters (400a, 400b) and configured to generate first and second control signals (from 1926 in figure 19) that are respectively provided to the first and second inverters so as to govern respective operations of the first and second inverters (para. [0077]), respectively,
wherein the controller (1900) is configured to generate the first and second control signals (from 1926) by first determining a first difference signal (1925) based at least indirectly upon a first difference between an average DC link voltage (The DC link voltages are balanced to average DC voltage 1916) and the first DC link voltage portion (402a/1912; para. [0075]) and a second difference signal (1927) based at least indirectly upon a second difference between the average DC link voltage (1916) and the second DC link voltage portion (402b/1914; para. [0075]), and additionally determining the first and second control signals (from 1926) respectively based at least indirectly upon the first and second difference signals (1925, 1927), respectively,

As for claims 2, 3, and 11, Han teaches wherein the controller includes a microprocessor (Para. [0080]);
wherein the controller includes: a DC link balancing module (1922) configured to determine the first and second difference signals, wherein the DC link balancing module operates as at least a first portion of a first control loop of the controller;
wherein the plurality of inverters additionally includes a third inverter that also includes respective first and second DC input terminals, wherein the first DC input terminal of the third inverter is directly coupled with the second DC input terminal of the second inverter so that the first, second, and third inverters are series coupled with one another such that, when an input voltage is applied at least indirectly between the first DC input terminal of the first inverter and the second DC input terminal of the third inverter, a third DC link voltage portion of the input voltage is applied between the DC input terminals of the third inverter; wherein the controller additionally is coupled to the third inverter and configured to generate a third control signal that is provided to the third inverter so as to govern operations of the third inverter; and wherein the controller additionally is configured to generate the third control signal by further determining a third difference signal based at least indirectly upon a third difference between the 
As for claims 12-16, Han teaches wherein the plurality of inverters additionally includes a fourth inverter that also includes respective first and second DC input terminals, wherein the first DC input terminal of the fourth inverter is directly coupled with the second DC input terminal of the third inverter so that the first, second, third, and fourth inverters are series coupled with one another such that, when an input voltage is applied at least indirectly between the first DC input terminal of the first inverter and the second DC input terminal of the fourth inverter, a fourth DC link voltage portion of the input voltage is applied between the DC input terminals of the fourth inverter; wherein the controller additionally is coupled to the fourth inverter and configured to generate a fourth control signal that is provided to the fourth inverter so as to govern operations of the fourth inverter; and wherein the controller additionally is configured to generate the fourth control signal by further determining a fourth difference signal based at least indirectly upon a fourth difference between the average DC link voltage and the fourth DC link voltage portion, and also determining the fourth control signal based upon the fourth difference signal (See fourth inverter 400n in figure 7 and para. [0073]);
an electro-mechanical power conversion system (figure 7) comprising the electrical power conversion system of claim 1, further comprising a plurality of links (408-412) including at least one first link and at least one second link, and a plurality of winding sets (604-6089) including the first motor winding set and the second motor winding set, wherein the first and second motor winding sets are respectively coupled to 
wherein each of the first and second motor winding sets is selected from the group consisting of a three-phase wye-connected winding set, a three-phase open winding set, and a two-phase open winding set (See three phase windings in figure 7), and wherein each of the first and second inverters is selected from the group consisting of a three-leg inverter, a six-leg inverter, and a four-leg inverter (See three inverter legs in figure 5);
an electric propulsion system comprising the electro-mechanical power conversion system of claim 13, and further comprising additional electric motor components in addition to the first motor winding set and the second motor winding set (See additional windings in figure 7);
a vehicle comprising the electrical propulsion system of claim 15, wherein the vehicle is selected from the group consisting of an airplane, a helicopter, and a watercraft (para. [0002]).
As for claim 17, Han teaches an electro-mechanical power conversion system (figures 7 and 19) comprising: 
a motor drive (See figures 7 and 19) including 
a plurality of inverters (400a, 400b), wherein each of the inverters includes a respective pair of DC input ports (403, 405) and a respective plurality of AC output ports (408-412), wherein two or more of the DC input ports of the inverters are coupled with one another so that the inverters are series-coupled, such that, 
a controller (1900) coupled to each of the inverters and configured to generate a plurality of control signals (from 1926) that are respectively provided to the respective inverters (400) so as to govern respective operations of the inverters, respectively, 
wherein the controller determines the respective control signals for the respective inverters based upon respective difference signals (1925, 1927), and wherein the controller includes a DC link balancing module that determines the respective difference signals based at least indirectly upon respective differences between the respective DC link voltage portions associated with the respective inverters and an average DC link voltage (The DC link voltages are balanced to average DC voltage 1916. See para. [0075], [0077]); 
a motor (108) comprising a plurality of winding sets (604-608) and a rotatable shaft ([0005]); and 
a plurality of links (408-412) that respectively couple the respective winding sets with the respective AC output ports of the respective inverters, 
whereby the control signals (from 1926) generated by the controller (1900) tend to cause respective AC output powers output from the respective AC output ports (408-412) of the respective inverters to be equal or substantially equal with one another in a manner that further tends to result in the respective DC link voltage portions (402a, 
As for claim 20, Han teaches a method of electrical power conversion (See figures 7 and 19) suited for driving an electric motor (108), the method comprising:
providing a plurality of series-connected inverters (400) each having a respective pair of input terminals (403-405);
applying a DC input voltage (402) across the plurality of inverters so that respective DC link voltages (402) are respectively applied across the respective pairs of the input terminals of the respective inverters;
determining a plurality of torque difference signals (1925-1927) by way of a DC link voltage balancing module (see figure 19) based at least indirectly upon respective differences between the respective DC link voltages and an average DC link voltage (The DC link voltages are balanced to average DC voltage 1916);
generating a plurality of control signals (from 1926) to be applied respectively to the respective inverters (400) to control respective AC output powers output by the respective inverters, wherein the respective control signals for the respective inverters are generated respectively based at least indirectly upon the respective torque difference signals and respective sensed AC output currents being output by the respective inverters (See control configuration in figure 19); and
providing the respective control signals (from 1926) for receipt by the respective inverters so as to cause the respective AC output powers output from the respective inverters (400) to be equal or substantially equal with one another in a manner that .

Allowable Subject Matter
Claims 4-10, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The best prior art reference of record, Han, fails to teach:
“wherein the DC link balancing module includes each of: a first summation module that is configured to determine a sum signal at least in part by adding the first DC link voltage portion and the second DC link voltage portion, a divider module that is configured to determine the average DC link voltage by dividing the sum signal by a number of inverters included by the plurality of inverters, first and second additional modules that are configured respectively to determine the first difference based upon the average DC link voltage and the first DC link voltage portion and to determine the second difference based upon the average DC link voltage and the second DC link voltage, and first and second compensator transfer function modules that are configured respectively to determine the first difference signal based at least indirectly upon the first difference and to determine the second difference signal based at least indirectly upon the second difference.”, as set forth in claim 4;
“a speed regulation module configured to generate a first torque command signal based at least indirectly upon a first reference signal and a motor speed signal, wherein the speed regulation module operates as at least a first portion of a second control loop of the controller.”, as set forth in claim 6; and
“wherein the motor drive additionally includes each of a plurality of AC output current sensors respectively configured to sense respective AC output currents flowing within one or more of the respective wired connections of each of the respective links and to generate respective AC output current signals indicative thereof, and wherein the motor additionally includes a rotational position sensor configured to sense a rotational position of the shaft and to generate a position signal indicative of the rotational position.”, as set forth in claim 18.

Conclusion
The prior art made of record and not relied upon teaches electrical power systems for driving electric motors, comprising: multiple inverters, multiple windings, and controllers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        December 21, 2021